Exhibit 99.3 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION The unaudited pro forma condensed consolidated financial statements of Sorrento Therapeutics, Inc. (the “pro forma financial statements”) have been prepared for illustrative purposes only and are not necessarily indicative of what the company’s condensed consolidated financial position or results of operations actually would have been had the sale been completed as of the dates indicated. In addition, the unaudited pro forma condensed consolidated financial information does not purport to project the future financial position or operating results of the company. Future results may vary significantly from the results reflected because of various factors. The following unaudited pro forma condensed consolidated financial statements give effect to the sale as if the sale was already consummated. The historical financial statements have been adjusted in the pro forma consolidated financial statements to give effect to events that are directly attributable to the sale and factually supportable. The unaudited pro forma condensed consolidated financial statements do not purport to present Sorrento’s financial position or the results of operations had the transaction actually been completed as of the dates indicated. Further, these pro forma financial statements do not reflect the effects of any cost savings or other synergies that may be achieved as a result of the sale, are based on assumptions that Sorrento believes are reasonable under the circumstances, and are intended for informational purposes only. Moreover, the statements do not project Sorrento’s financial position or results of operations for any future date or period.
